Citation Nr: 0609160	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  99-12 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
neuropsychiatric disorder, claimed as due to head trauma.

2.	Entitlement to service connection for an acquired 
neuropsychiatric disorder, claimed as due to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1951 to 
April 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied service connection for schizoaffective 
disorder allegedly the result of head trauma.  In a prior 
April 1975 decision, the RO had denied service connection for 
residuals of that head injury; the RO also confirmed that 
decision in June 1975 after considering additional evidence.  
So there must be new and material evidence during the years 
since to reopen this claim since it is predicated on that 
same head injury during service.  The Board must make this 
threshold preliminary determination on whether to reopen, 
irrespective of what the RO did, before considering the 
underlying claim on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

In his April 1999 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board.  A hearing was scheduled for May 2005, 
but he did not appear for it and has not explained or 
justified his absence or requested to reschedule his hearing.  
So the Board deems  his hearing request withdrawn.  
See 38 C.F.R. § 20.704(d) (2005).

In March 2006, the Board advanced the veteran's case on the 
docket.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).

For the reasons discussed below, the Board is reopening the 
veteran's claim and then remanding it to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify him if 
further action is required on his part.




FINDINGS OF FACT

1.	In an April 1975 rating decision, the RO denied the 
veteran's original claim for service connection for residuals 
- including a psychological disorder, of a head injury 
sustained in service; he was notified of that determination 
later that month.  The RO subsequently confirmed the decision 
in June 1975 after considering additional evidence, and he 
did not appeal.

2.	At least some of the additional evidence that has been 
received since those prior denials, however, was not 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.


CONCLUSIONS OF LAW

1.	The RO's April and June 1975 decisions denying the claim 
for service connection for residuals - including a 
psychiatric disorder, of a head injury is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201 (2005).

2.	Some of the additional evidence received since those 
decisions, however, is new and material and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that it would aid in substantiating the claim.  
The VCAA also requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform them of which portion of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Since the Board is reopening the claim and directing further 
development of it before deciding the merits, there is no 
need at this juncture to determine whether there has been 
compliance with the VCAA.  This would be premature because 
further measures are necessary for VA to comply with this 
law, and this will occur on remand.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Furthermore, the Board need not discuss just yet the 
ramifications of the recent decision of the U. S. Court of 
Appeals for Veterans Claims (Court) in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (Vet. App. March 6, 2003).  In this 
recent precedent case, the Court addressed the applicability 
of the VCAA to situations, as here, where the veteran has 
filed a petition to reopen a previously denied claim for 
service connection and the petition to reopen is granted, and 
the underlying claim for service connection on the merits is 
being remanded for additional development.  


According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
And as previously defined by the courts, those five elements 
are:  (1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection" (or even, as here, a petition to 
reopen a previously denied and unappealed claim for service 
connection), VA must review the information and evidence 
presented with the claim and provide the veteran notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  The Dingess/Hartman holding 
went on to indicate this includes notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this particular case at hand, although none of the VCAA 
notice letters that have been sent to the veteran addressed 
either the degree of disability or effective date of the 
disability, regarding the claim for service connection for an 
acquired neuropsychiatric disorder on the merits, as the 
Board is remanding this claim for further development, this 
will provide the opportunity for issuance of a corrective 
VCAA letter that addresses all pertinent elements of the 
claim in accordance with the Dingess/Hartman holding.

Petition to Reopen

Service connection may be established for any current 
disability that is the result of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).

Upon adjudication of the veteran's original claim for service 
connection for the residuals of a head injury in service, by 
way of an April 1975 rating decision, the RO denied this 
claim because of the absence of any then current disability 
that was considered to be a likely residual of his documented 
head injury during military service.  It was observed that, 
while he was treated for this injury during service, any 
residual condition was apparently acute and transitory and 
responded to treatment - leaving no chronic resulting 
disability.  In adjudicating the claim, the RO had the 
opportunity to consider his allegations and medical evidence 
concerning a claimed psychological disorder due to this head 
trauma.  After the RO issued that April 1975 decision, and 
notified him of it, he submitted additional evidence 
consisting of private hospitalization records.  But in June 
1975, once the RO had considered this additional evidence, 
the RO issued another decision confirming the denial of his 
claim.  He did not appeal, so the RO's 1975 decisions (which 
considered all evidence that had been submitted up to that 
point) became final and binding on him based on the evidence 
then of record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.204 (2005).  Furthermore, this, in 
turn, means there must be new and material evidence since 
those decisions to reopen his claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156 (2005); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's 1975 decisions, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen his claim was received in May 1995, before 
that cutoff date.  So the previous version of 38 C.F.R. 
§3.156(a) (2001), providing the former definition of new and 
material evidence, applies to his current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the Hodge decision, the Federal Circuit Court noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince 
VA to grant a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

The additional evidence received since the RO's 1975 denials 
of the claim consist of VA outpatient and hospitalization 
reports over a period of more than two decades, the reports 
of numerous VA examinations, and personal statements 
submitted by the veteran.  As indicated, the basis for the 
1975 denial was the lack of evidence of a condition deemed to 
be medically related to the documented head trauma during 
service.  Thus, there would need to be competent evidence 
both of a current psychiatric disability and an association 
between this condition and the head injury in service, to 
warrant reopening the claim on the basis of new and material 
evidence. 

Concerning this, the report of a June 1998 VA mental health 
examination provides sufficient medical information as to the 
status and likely etiology of an acquired psychiatric 
disorder to satisfy the requirement of new and material 
evidence.  The June 1998 examiner diagnosed post-traumatic 
stress disorder (PTSD), schizoaffective disorder, and organic 
mental disorder, not otherwise specified.  And with respect 
to the history of these conditions, he explained that the 
veteran had PTSD (the cause of which the examiner did not 
directly identify) and in the background a probable organic 
mental disorder secondary, which had in fact resulted in the 
aggravation of pre-existing conditions (i.e., existing prior 
to military service) of a schizoaffective disorder and a 
personality disorder.  The examination report also reflects 
consideration of the specific head injury at issue during 
service, as a precipitating factor in the onset of the 
organic mental disorder.

This examination report presents evidence of a present 
neuropsychiatric disorder associated with the documented head 
trauma in service, primarily by directly attributing the 
organic mental disorder to that incident - but, as well, by 
suggesting that an event in service caused aggravation of a 
pre-service mental health condition.  The stated 
justification for the opinion was primarily the veteran's 
self-reported history, rather than his documented history as 
provided in his claims file.  Nevertheless, as indicated, 
when ascertaining whether evidence is new and material to 
reopen a previously denied and unappealed claim, the 
credibility of the evidence is presumed.   See Justus, 3 Vet. 
App. at 513.  Questions concerning the probative value of 
evidence do not arise until the claim is reopened and 
readjudicated on the full merits (de novo).

Therefore, new and material evidence has been received that 
warrants reopening the claim for service connection for 
residuals - including a neuropsychiatric disorder, of the 
head injury in service.  See, e.g., Hickson v. West, 11 Vet. 
App. 374, 378 (1998).  The readjudication of this claim on 
the merits will be temporarily postponed pending the 
completion of the additional development directed in the 
remand below.


ORDER

The petition to reopen the claim for service connection for 
an acquired neuropsychiatric disorder, due to head trauma, is 
granted, subject to the Board's further development of the 
evidence concerning this claim in the remand that follows.




REMAND

As mentioned, the VCAA became effective on November 9, 2000, 
and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

Furthermore, as also alluded to, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The veteran thus far has received several notice letters from 
the RO informing him of the procedures for the evidentiary 
development of his claim under the VCAA.  That 
notwithstanding, he has not yet received notice of the degree 
of disability and effective date elements of his claim for 
service connection, consistent with the recent holding in 
Dingess/Hartman as referenced above.  So he should be 
provided a supplemental notice letter that includes a 
discussion of these specific elements.  

More comprehensive medical findings are also necessary as to 
whether the veteran's current diagnosed conditions pertaining 
to his mental health are causally related to his military 
service - specifically, to his head injury.  The June 1998 
examination determined he has PTSD (although the etiology was 
not identified) and in the background a probable organic 
mental disorder secondary to head injuries, resulting in the 
aggravation of pre-service conditions of schizoaffective and 
personality disorders.  The opinion suggests that an organic 
mental disorder developed from service at least to some 
degree, and then contributed to the worsening of pre-existing 
disorders -- although it is still unclear whether the latter 
theory is that of in-service aggravation in the general sense 
under VA law (see 38 U.S.C.A. § 1153) since the aggravation 
noted apparently occurred after service as opposed to during.

The examiner's discussion of the justification for his 
opinion, however, appears to have been based primarily on the 
veteran's self-reported history, rather than on an objective 
consideration of the medical evidence so far as to post-
service psychiatric treatment (which does not as of yet show 
treatment for mental health complaints within the first years 
following service).  The examiner's mention of "head 
injuries" (meaning more than one) also suggests that the 
potential history of the current condition may include events 
other than the one incident at issue in service.

In a subsequent examination in November 2004, the VA 
psychologist examining the veteran stated that he did not 
appear to meet the criteria for PTSD.  The diagnosis, 
instead, was schizoaffective disorder and dementia due to 
Parkinson's and vascular disease.  The examiner also stated 
that another possible contributor to the veteran's current 
condition was a 1980 post-service head injury.  He then 
indicated that, as to whether the veteran had organic brain 
syndrome related to his head trauma in service, it was 
possible that injury had some impact upon cognitive 
functioning, but in light of several factors that needed to 
be considered including a subsequent history of head trauma, 
the examiner could not resolve this determinative issue 
without resorting to mere speculation.

In view of the above findings, an additional attempt is 
warranted to obtain a more definitive opinion addressing the 
etiology of the claimed psychiatric disability, preferably 
through examination by a psychiatrist with a background in 
neurology.  There also needs to be a complete and independent 
review of the relevant clinical evidence of record, aside 
from the veteran's own reported history, to give the 
resulting opinion the proper factual foundation.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  See, too, 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).



Additionally, the veteran reported during the June 1998 
examination that he had been receiving disability benefits 
from the Social Security Administration (SSA) since 1979, due 
to one or more diagnosed psychiatric conditions.  The SSA 
administrative decision to award benefits and medical records 
that provided the basis for this decision may include 
findings that are relevant to the claim on appeal, including 
as to evidence since discharge from service of the 
psychiatric condition claimed.  The record does not indicate 
the RO has made any attempt thus far to obtain the pertinent 
records from the SSA -- hence, on remand, these records 
should be obtained and associated with the other evidence in 
the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claim for service connection for an 
acquired neuropsychiatric disorder, 
claimed as due to head trauma, send the 
veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
correspondence must provide him with 
notice of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this claim.  Also apprise 
him of the evidence he is responsible 
for obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to the claim.

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims folder.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

3.	As well, obtain all additional VA 
hospitalization and outpatient records 
from the Brooklyn Campus of the VA New 
York Harbor Healthcare System 
("Brooklyn HHS") dated since August 
2004, and associate these records with 
the claims file.  

4.	Schedule the veteran for a VA 
examination, preferably by a 
psychiatrist with a background in 
neurology (including a 
neuropsychiatrist, if available), to 
determine the nature and extent of his 
diagnosed schizoaffective disorder 
and/or any other psychiatric disorder 
that he presently experiences.  The 
examiner should then provide an opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) the veteran has a current 
psychiatric disorder (including, but 
not limited to, 
schizoaffective disorder) that is 
etiologically related to his October 
1951 head injury in service, or to any 
other incident of his military service.  
Also indicate whether a psychiatric 
condition involving a psychosis was 
manifested to at least a compensable 
degree of 10 percent within one-year of 
discharge from service.  Additionally, 
if in reviewing the veteran's medical 
history it is determined that one or 
more psychiatric disorders pre-existed 
his military service, the examiner 
should specifically comment on whether 
this condition(s) underwent any chronic 
aggravation (i.e., permanent worsening 
beyond a natural increase in severity) 
during service.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible. 

Also, in order to facilitate making 
these important determinations, the 
examiner should review the relevant 
medical history in the veteran's claims 
file, including especially the reports 
of the veteran's June 1998 and November 
2004 VA examinations and a complete 
copy of this remand.  

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the veteran's claim 
for service connection for an acquired 
neuropsychiatric disorder, claimed as 
due to head trauma, in light of the 
additional evidence obtained.  If this 
claim is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


